     Case 2:18-mc-00048 Document 45 Filed 10/09/19 Page 1 of 2 PageID #: 195



                 IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                         CHARLESTON DIVISION


NATIONAL UNION FIRE INSURANCE
COMPANY OF PITTSBURGH, PA,

        Plaintiff,

v.                                               Civil Action No. 2:18-mc-00048

SOUTHERN COAL CORPORATION,

        Defendant.

                                        ORDER

        On October 9, 2019, the Court held a telephonic status conference regarding the

above-captioned civil action. Appearing on behalf of the Plaintiff were Richard F. Shearer

and William M. Lorensen; appearing on behalf of the Defendant were Andrew L. Ellis,

Christopher D. Pence and Danielle Harlan.

        The Court inquired as to the status of discovery and settlement negotiations.

Counsel for Plaintiff stated that on September 19, 2019, a list of discovery items was sent

to Defendant and discovery responses have not been received as of this date. Plaintiff’s

counsel also stated that two counter-offers had been made since the August 2, 2019,

debtor’s examination, the latest being on October 2, 2019, and no response has been

received from defendant.     Counsel for the Defendant acknowledged receipt of the

discovery requests and counter-offers from Plaintiff.

        It is hereby ORDERED that Defendant shall respond to Plaintiff’s discovery

requests and counter-offer of October 2, 2019, on or before Thursday, October 31,

2019.
    Case 2:18-mc-00048 Document 45 Filed 10/09/19 Page 2 of 2 PageID #: 196



       It is further ORDERED that a telephonic status conference will be held on

Wednesday, November 13, 2019, at 11:00 a.m. The call-in information for the call

is as follows: (703) 724-3100, then dial 4002541# to be placed on hold pending the start

of the call.

       The Clerk of the Court is directed to transmit a copy of this Order to counsel of

record.

       Enter: October 9, 2019




                                           2
